DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The application is now in condition for allowance.  
Drawings
The drawings were received on 25 January 2022.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-6 is/are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-6 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach  

“An inspection apparatus for a hydrogen gas dispenser … comprising: a receiving-side gas flowing unit including a receptacle … connected to a nozzle of the hydrogen gas dispenser; an inspection unit … configured to measure the rate of pressure rise of the hydrogen gas received through the receptacle from the hydrogen gas dispenser and a dispensed-amount inspection unit configured to measure a dispensed amount of the hydrogen gas received through the receptacle from the hydrogen gas dispenser; and a determination unit configured to determine an abnormality for the supplying of the hydrogen gas.” 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 1.  
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
1.) U.S. Patent No. 4,886,282 (Wilkinson), which discloses a hydrant filler. 
2.) U.S. Patent No. 8,369,112 (Allidieres et al), which discloses a device for filing pressure gas containers. 
3.) U.S. Patent Application Publication No. 2007/0079892 (Cohen et al.), which discloses a gas filling system. 
4.) U.S. Patent Application Publication No. 2012/0267002 (Kittilsen et al.), which discloses a gas filling method. 

6.) U.S. Patent Application Publication No. 2015/0153005 (Takano et al.), which discloses a gas filling apparatus. 
7.) U.S. Patent Application Publication No. 2015/0300570 (Beuneken et al.), which discloses a device for filling a tank with gas. 
8.) U.S. Patent Application Publication No. 2019/0093826 (Araki et al.), which discloses a device equipped with a tank. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758. The examiner can normally be reached Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753